COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Walter Harvey Ballard, Jr. v. The State of Texas

Appellate case number:    01-15-00275-CR

Trial court case number: 1390115

Trial court:              183rd District Court of Harris County

         On September 25, 2015, appellant, through his appointed counsel, filed a “Motion to
Abate Appeal To Supplement Clerk’s Record and Direct Findings of Fact and Conclusions of
Law” regarding the trial court’s denial of appellant’s motion to suppress evidence. On October
14, 2015, appellant’s appointed counsel filed a motion to withdraw stating that (1) there is “an
irreconcilable conflict of interest” between appellant and his appointed counsel, and (2) appellant
has expressed intentions that his appointed counsel no longer work on his appeal and agrees with
counsel withdrawing. On October 27, 2015, appointed counsel filed an opening brief on behalf
of appellant. On November 23, 2015, appellant, acting pro se, filed a motion requesting that the
brief filed by his appointed counsel be stricken.
         The motion to abate is GRANTED. We abate the appeal and remand for the trial court to
enter written findings of fact and conclusions of law, separate and apart from any docket sheet
notations in this case, regarding the trial court’s denial of appellant’s motion to suppress. See
State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006) (holding that trial court must
provide findings of fact and conclusions of law adequate to provide appellate court with basis to
review trial court’s application of law to facts, either in writing or on record at hearing); Wicker
v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987); TEX. R. APP. P. 44.4. We further direct
the trial court to determine whether counsel’s motion to withdraw should be granted and, if so, to
enter a written order granting the motion and appointing substitute counsel.
        The trial court shall issue the appropriate findings, conclusions and orders within 20 days
of the date of this order. The trial court clerk shall file a supplemental clerk’s record containing
the trial court’s findings, conclusions, and orders this Court within 30 days of the date of this
order.
       This appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket without further order of the
Court when the supplemental clerk’s record is filed in this Court.
      It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: January 5, 2016